ORDER
PER CURIAM:
Peggy Frantz appeals the decision of the Labor and Industrial Relations Commission denying unemployment benefits • on the basis that her termination was due to misconduct connected with work. Frantz claims the decision should be reversed because: (1) employer did not meet its burden of proof and the record does not establish by a preponderance of the evidence that Frantz’s actions constituted misconduct; (2) the Commission’s findings of fact and witness credibility determinations were procured through fraud by Employer’s witness; (3) the hearing and the resultant denial of benefits violated Frantz’s rights to procedural and substantive due process, and to the equal protection of the law; and (4) the Commission erred in its legal conclusion that Frantz’s actions constituted misconduct in that the record does not establish culpable misconduct. We affirm. Rule 84.16(b).